IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                              No. 99-20205
                          Conference Calendar


JACKIE REYNOLDS ET AL.,

                                      Plaintiffs,

MICHAEL GASTON; MICHAEL
KUYKENDALL; CHRISTOPHER HERRING;
JAMES MAYBERRY; LOWELL IVORY,

                                      Plaintiffs-Appellants,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
TEXAS BOARD OF CORRECTIONS; WAYNE SCOTT,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; FERNANDO
E. FIGUEROA; DREWRY, Warden; M.B. THALER;
RICHARD JONES; GREGORY SHIRLEY; S. WHEELER;
P. MORALES; GUILLERMO DELAROSA; TERRY L.
PICKETT; BRYAN B. BUCK; JAMES D. HOSEA,
Captain; FRANKIE L. REESCANO; MOORE, Captain;
DARREL M. LUKER; R.R. PEREZ, Badge No. 104;
Individually and Officially, PHARR, Captain;
QUINTINA, Captain, JAMES T. MAYES; MARC H.
RODRIGUEZ; MASSINGILL, Lieutenant; RICHARD B.
JAMES, Sergeant; HERNANDEZ, Sergeant; JACK
H. DEAN, JR.; VALDEZ. Sergeant; MARIA I. LUNA;
J. GUZMAN; MORENO; R. ODEMN; ROSAS; DIANA R.
LEONARD; R. HEALY, Dr.; D. BLACKBURN; S. LOVE;
ROBERT H. QUADA, JR.; DAMON REDDEN,

                                      Defendants-Appellees.

                      --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-3527

                      --------------------
                        December 14, 1999
                            No. 99-20205
                                - 2 -

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Michael Gaston, #701377; Michael Kuykendall, #737934;

Christopher Herring, #692233; James Mayberry, #797373; and Lowell

Ivory, #702233, have filed a motion to dismiss the appeal in this

case without prejudice.   This court must examine the basis of its

jurisdiction on its own motion if necessary.    Mosley v. Cozby,

813 F.2d 659, 660 (5th Cir. 1987).   The appellants are attempting

to appeal the order of a magistrate judge.   Because the parties

have not consented to entry of final judgment by the magistrate

judge, the order is not appealable to this court.    Trufant v.

Autocon, Inc., 729 F.2d 308, 309 (5th Cir. 1984).   Thus, this

court lacks jurisdiction.   The motion to dismiss the appeal is

GRANTED, and the appeal is DISMISSED for lack of appellate

jurisdiction.

     MOTION TO DISMISS APPEAL WITHOUT PREJUDICE GRANTED; APPEAL

DISMISSED FOR LACK OF APPELLATE JURISDICTION.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.